Citation Nr: 9933067	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  96-17 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for varicose veins and 
thrombophlebitis of the left leg, currently evaluated as 40 
percent disabling. 

2.  Entitlement to a compensable rating for sinusitis.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from March 1958 to January 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1995 rating decision of the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied a rating in 
excess of 40 percent for the service-connected varicose veins 
and thrombophlebitis of the left leg, denied a compensable 
rating for the service-connected sinusitis, and denied a 
total rating based upon individual unemployability (TDIU) due 
to service-connected disability.  The record reflects that 
the veteran requested a hearing before a Member of the Board 
in Washington, D.C., and such a hearing was scheduled for 
October 1999.  The Board notes that since the veteran failed 
to report for the scheduled hearing, the Board will proceed 
with reviewing this matter.


REMAND

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.103(a) (1998).  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
the duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining medical records to which he has referred and 
obtaining adequate VA examinations.  The Court also stated 
that the Board must make a determination as to the adequacy 
of the record.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The duty to assist the veteran includes the obligation to 
obtain ongoing treatment records while a claim is pending.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Thus, any 
additional relevant medical records should be secured on 
remand.  

The Board initially notes that the schedular criteria by 
which varicose veins (38 C.F.R. § 4.104, Diagnostic Code 
7120) and sinusitis (38 C.F.R. § 4.97, Diagnostic Code 6510) 
are rated have been changed during the pendency of the 
veteran's appeal.  A review of the records shows that the RO 
has yet to consider the new, revised rating criteria in 
evaluating the veteran's service-connected disabilities.  
Therefore, consideration of both old and new criteria should 
be accomplished on remand, and the criteria most favorable to 
the veteran's claims should be used.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The record reflects that the veteran's service-connected 
disabilities (varicose veins and thrombophlebitis of the left 
leg and sinusitis) were last evaluated on VA examination in 
1995.  There are VA treatment records in the claims folder 
showing that subsequent to that examination, the veteran 
received treatment for various medical problems, including 
swelling of the knees, ankles, and feet, and ulcerations on 
the ankles.  He testified in August 1996 that this was 
related to his service-connected varicose veins and 
thrombophlebitis.  He also testified that his service-
connected varicose veins and thrombophlebitis of the left leg 
and sinusitis have increased in severity.  It is therefore 
unclear as to the current severity of the veteran's service-
connected disabilities.  Fulfillment of the statutory duty to 
assist includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  To that end, appropriate VA 
examinations should be scheduled to evaluate the current 
severity of his service-connected varicose veins and 
thrombophlebitis of the left leg and his service-connected 
sinusitis.

The Board also notes that at the hearing in 1996, the veteran 
testified that he had been receiving treatment at the VA for 
his service-connected disabilities.  The record reflects that 
in August 1996, the RO requested complete outpatient 
treatment records from the University Drive VA medical center 
(VAMC), dating from January 1996 to the present.  The only 
other VAMC treatment records in the claims folder are dated 
prior to August 1995.  As VA treatment records are considered 
to be constructively of record, and may be relevant to the 
instant claim, the RO should obtain complete and current VAMC 
treatment records, including from August 1995 to January 
1996.  Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Turning to the veteran's claim for a TDIU, the veteran 
contends that he is unable to work and due to his service-
connected disabilities.  His service-connected disabilities 
include:  varicose veins and thrombophlebitis of the left 
leg, sinusitis, and history of pulmonary embolism.  The Board 
notes that the Court held in Friscia v. Brown, 7 Vet. App. 
294 (1995), that the Board has a "duty to supplement the 
record by obtaining an examination which includes an opinion 
on what effect the appellant's service-connected disability 
has on his ability to work."  The record reflects that the VA 
examiner in 1995 did not provide such an opinion regarding 
the veteran's service-connected disabilities.  Accordingly, 
an opinion on what effect the veteran's service-connected 
disabilities have on his ability to work, with supporting 
rationale, should be obtained on remand.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
request that he provide the name(s) and 
address(es) of all medical care providers 
(VA and private) who may have treated him 
for his service connected disabilities 
since August 1996.  After obtaining any 
necessary releases, the RO should obtain 
copies of complete clinical records from 
the identified treatment sources, and 
associate them with the claims folder.  
This should specifically include complete 
treatment records from the University 
Drive VAMC, including from August 1995 to 
January 1996.

2.  The veteran should be afforded 
appropriate VA examinations to determine 
the current severity of his service-
connected disabilities and their impact 
on his industrial adaptability.  It is 
imperative that the examiner(s) review 
the claims folder prior to the 
examinations, and that he/she review the 
revised criteria for rating respiratory 
disorders (Diagnostic Code 6510) and 
cardiovascular disorders (Diagnostic Code 
7120) as discussed above, together with 
the criteria in effect prior to October 
7, 1996, and January 12, 1998, 
respectively.  The examiner(s) should 
report the findings consistent with the 
revised regulatory criteria cited above.  
The examiner(s) should also provide an 
opinion regarding the extent to which the 
veteran's service-connected disabilities 
impair his ability to obtain and retain 
substantially gainful employment.  The 
examiner(s) should also provide 
supporting rationale for any opinion(s) 
rendered.  

3.  Following the completion of all 
requested development, the RO should 
review the veteran's claims on the basis 
of all evidence of record and all 
applicable law and regulations.  If 
action taken remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case and a reasonable period for 
response thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


